Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 1 of 9 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 ROBERT L. GRIFFIN, JR., on behalf of
 himself and all others similarly situated,

         Plaintiffs,


 v.                                                    Case No.: 8:19-cv-03147


 HAMMER HAAG STEEL, INC.,

         Defendant.

 _____________________________________/

                   COMPLAINT AND DEMAND FOR JURY TRIAL

         Named Plaintiff ROBERT L. GRIFFIN, JR., on behalf of himself and all others

 similarly situated (hereinafter “Plaintiffs”), by and through undersigned counsel, hereby

 sue Hammer Haag Steel, Inc. (“Defendant”), and state as follows:

                                  NATURE OF ACTION

      1. This is a class action for collection of unpaid wages and benefits for sixty (60)

 calendar days pursuant to the Workers Adjustment and Retraining Notification Act of

 1988, 29 U.S.C. §§ 2101-2109 et. seq. (“WARN Act”).

      2. The Defendant is liable under the WARN Act for the failure to provide the Plaintiffs

 at least sixty (60) days advance notice of their termination as required by the WARN Act.

                              JURISDICTION AND VENUE

      3. The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1331 and

 29 U.S.C. § 2104(a)(5).
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 2 of 9 PageID 2




       4. Venue is proper in the Middle District of Florida because the events giving rise to

 this action occurred in Clearwater, FL, which lies in the Middle District.

       5. This Complaint is filed as a class action under the Federal Rules of Civil Procedure

 23.

                                           PARTIES

       6. Plaintiff Robert L. Griffin, Jr. is a resident of Pinellas County, Florida and was

 employed by Defendant until his termination without cause on or about December 18,

 2019.

       7. Defendant is a Florida Profit Corporation with its principal place of business in

 Clearwater, Pinellas County, Florida.

       8. At all times material to this Complaint, Plaintiffs were “employees” of the

 Defendant.

       9. At all times material to this Complaint, Defendant was “employers” subject to the

 requirements of the WARN Act.

                                  STATEMENT OF FACTS

       10. Plaintiffs’ employment with the Defendant was terminated as part of a “mass

 layoff” as defined by the WARN Act, for which they were entitled to receive sixty (60)

 days advance written notice under the WARN Act from the Defendant.

       11. On or about December 18, 2019, approximately sixty (60) other similarly situated

 employees were terminated by Defendant as part of a “mass layoff” as defined by the

 WARN Act.




                                                2
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 3 of 9 PageID 3




    12. Pursuant to the WARN Act, the Plaintiff maintains this action on behalf of himself

 and on behalf of each of the other similarly situated former employees of Defendant.

    13. Each of the other similarly situated former employees is similarly situated to the

 Plaintiff in respect to his or her rights under the WARN Act.

    14. Defendant was required by the WARN Act to give Plaintiff and other similarly

 situated former employees or their representatives at least 60 days written notice of their

 respective termination.

    15. Defendant did not issue a WARN Act notice.

    16. Defendant failed to pay the Plaintiff and the other salary situated former employees

 their respective wages, salary, commissions, bonuses, accrued holiday or vacation pay

 which would have accrued for sixty (60) days following their respective termination

 without notice and failure to make 401(k) contributions and provide them with health

 insurance coverage and other employee benefits.

    17. Plaintiff worked for Defendant during the statutory period.

    18. Plaintiff has satisfied all conditions precedent, or they have been waived.

    19. Plaintiff have hired the undersigned attorney and agreed to pay him a fee.

    20. Plaintiff requests a jury trial for all issues so triable.

                       RULE 23 CLASS ACTION ALLEGATION

    21. Plaintiff asserts a Rule 23 class claim on behalf of the Putative Class as defined

 follows:

    All persons who worked at or reported to the Defendant’s facility in Clearwater,
    FL and were laid off without cause by Defendant as part or as the reasonably
    foreseeable result of a mass layoff ordered by the Defendant at the facility (the
    “Class”) on or about December 18, 2019.



                                                 3
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 4 of 9 PageID 4




    22. The number of persons in the Putative Rule 23 Class here is so numerous that

 joinder of all such persons would be impracticable. While the exact number and identities

 of all such persons are unknown to Plaintiff at this time and can only be obtained through

 appropriate discovery, Plaintiff is informed and believes, and on the basis alleges, that the

 Putative Rule 23 Class herein includes over sixty (60) persons.

    23. Disposition of Plaintiff’s claims in a class action will benefit all parties and the

 Court.

    24. There is a well-defined community of interest presented by the Putative Rule 23

 Class herein in that, among other things, each member of the Putative Rule 23 Class has

 an interest in collecting unpaid wages, obtaining other appropriate legal relief for the harm

 of which Plaintiff complains, and obtaining other adequate compensation for the common

 damages which Plaintiff and all other persons similarly situated have suffered as a result

 of the Defendant’s actions.

    25. A class action in this case is superior to any other available method for the fair and

 efficient adjudication of the claims presented herein.

    26. The prosecution of separate actions by individual members of the Putative Rule 23

 Class herein would create a risk of inconsistent and/or varying adjudications with respect

 to individual members of the Putative Rule 23 Class which may establish incompatible

 standards of conduct for Defendant and which would also create a risk of adjudications

 with respect to individual members of the Putative Rule 23 Class herein which would, as a

 practical matter, be dispositive of the interest of other members of the Putative Rule 23




                                              4
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 5 of 9 PageID 5




 Class not parties to the particular individual adjudications, and/or may substantially impede

 or impair the ability of those other members to protect their interest.

    27. Common questions of law and fact exist in this case with respect to the Putative

 Rule 23 Class which predominate over any questions affecting only individual members of

 the Class and which do not vary between members thereof.

    28. At some time during the Class Period, all of the individuals in the Putative Rule 23

 Class herein have been employed by the Defendant and were laid off and denied wages

 under the WARN Act.

    29. A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy, particularly in the context of WARN Act litigation, where

 the individual Plaintiff and class members may lack the financial resources to vigorously

 prosecute a lawsuit in federal court against a corporate defendant.

    30. There are questions of law and fact common to the Class Members that

 predominates over any questions solely affecting individual members of the Class,

 including but not limited to:

            a. Whether the Class Members were employees of the Defendant who worked

                at or reported to the Defendant’s facility; and

            b. Whether the Defendant ordered the termination of the employment of each

                of the Class Members without cause on their part and without giving them

                sixty (60) days advance written notice as required by the WARN Act.

    31. The claims of the named Plaintiff in this case are typical of those of the other Class

 Members which he seeks to represent, in that, among other things, Plaintiff and each other




                                               5
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 6 of 9 PageID 6




 Class Member have sustained damages and are facing irreparable harm because of, and

 arising out of, a common course of conduct engaged in by the Defendant as complained of

 herein.

    32. The claims of the named Plaintiff herein are coincident with, and not antagonistic

 to, the claims of other Class Members which the named Plaintiff seek to represent.

    33. The named Plaintiff herein will fairly and adequately represent and protect the

 interest of the members of the Putative Class which he seeks to represent. Plaintiff does

 not have any interest which are antagonistic to the interest of the Putative Class herein.

    34. Counsel for Plaintiff is experienced, qualified, and generally able to conduct

 complex class action litigation.

    35. The relief sought in this action is necessary to restore members of the Putative Class

 the money and property which the Defendant have illegally acquired through the unlawful

 treatment of each Class Member as described herein.

    36. Plaintiff intends to send notice to all members of the Putative Class to the extent

 required by Fed. R. Civ. P. 23. The names and addresses of the Putative Class Members

 are available from Defendant’s records.

           Count I – WARN ACT VIOLATIONS CLASS ACTION CLAIM



    37. All allegations prior to Count I are reallaged and incorporated herein.

    38. At all relevant times, the Defendant employed more than 100 or more employees,

 exclusive of part-time employees, or employed 100 or more employees who in the

 aggregate worked at least 4,000 hours per week exclusive of hours of overtime within the




                                               6
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 7 of 9 PageID 7




 United States as defined by the WARN Act, and employed more than 50 employees at their

 facility.

     39. At all relevant times, the Defendant was an “employer” of the Class Members as

 that term is defined by the WARN Act.

     40. On or about December 18, 2019, the Defendant ordered a “mass layoff”, as that

 term is defined by the WARN Act.

     41. The Defendant’s actions at the Facility resulted in an “employment loss”, as that

 term is defined by the WARN Act, for at least 33% of its workplace and at least 50 of its

 employees excluding (a) employees who worked less than six of the twelve months prior

 to the date WARN notice was required to be given and (b) employees who worked an

 average of less than 20 hours per week during the 90-day period prior to the date WARN

 notice was required to be given.

     42. The Defendant’s termination of the Plaintiff’s and the Class Members’ employment

 constituted a mass layoff as defined by the WARN Act.

     43. The Plaintiff and each of the Class Members, who were employed by the Defendant

 and then terminated by the Defendant as a result of the Defendant’s executing a mass

 layoff, were “affected employees” as defined by the WARN Act.

     44. The Plaintiff and each of the Class Members are “aggrieved employees” of the

 Defendant as that term is defined by the WARN Act.

     45. Pursuant to the WARN Act, the Defendant was required to provide sixty (60) days

 prior written notice of the termination, or notice as soon as practicable, to the affected




                                             7
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 8 of 9 PageID 8




 employees, or their representative, explaining why the sixty (60) day prior notice was not

 given.

    46. The Defendant failed to give at least sixty (60) days prior notice of the termination

 in violation of the WARN Act.

    47. The Defendant failed to pay the Plaintiff and each of the Class Members their

 respective wages, salary, commissions, bonuses, accrued holiday pay and accrued vacation

 for sixty (60) working days following their respective termination, and failed to make the

 pension and 401(k) contributions, provided other employee benefits under ERISA, and pay

 their medical expenses for sixty (60) calendar days from and after the dates of their

 respective terminations.

    48. As a result of the Defendant’s failure to pay wages, benefits and other monies as

 asserted, the Plaintiff and Class Members were damaged in an amount equal to the sum of

 the members’ unpaid wages, accrued holiday pay, accrued vacation pay, accrued sick leave

 pay and benefits which would have been paid for a period of sixty (60) calendar days after

 the date of their termination.


    WHEREFORE, Plaintiff and Class Members demand trial by jury and judgement

 against the Defendant as follows:


    a) An amount equal to the sum of unpaid wages, salary, commissions, bonuses,

          accrued holiday pay, accrued vacation pay and 401(k) contributions and other

          ERISA benefits in accordance with the WARN Act, 29 U.S.C§ 2104(a)(1)(A);




                                             8
Case 8:19-cv-03147-VMC-AAS Document 1 Filed 12/23/19 Page 9 of 9 PageID 9




     b) Certification that, pursuant to Fed. R. Civ. P. 23 (a) and (b) and the WARN ACT,

         Plaintiff and other similarly situated former employees constitute a single class;

     c) Interest as allowed by law on the amounts owed under the preceding paragraphs;

     d) The reasonable attorney’s fees and the cost and disbursements the Plaintiffs incur

         in the prosecuting this action, as authorized by the WARN Act;

     e) Civil penalties in the maximum amount per employee, as provided by the WARN

         Act; and

     f) Such other and further relief as this Court may deem just and proper.

                                  JURY TRIAL DEMAND

 Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                         Respectfully submitted by:


                                                          /s/ Jason B Woodside
                                                          Jason B. Woodside, Esq.
                                                          FL Bar No. 104848
                                                          Woodside Law, P.A.
                                                          PO Box 9447
                                                          Tampa, FL 33674-9447
                                                          T: (813) 606-4872
                                                          F: (813) 333-9845
                                                          Email: Jason@woodsidelawpa.com
                                                          Trial Counsel for Plaintiff




                                                9
